18 N.Y.2d 991 (1966)
Howard A. Goldstein, by Sidney Goldstein, His Guardian ad Litem, et al., Appellants,
v.
Board of Education of Union Free School District No. 23, Town of Hempstead, Defendant, and Suprina's Sportland, Inc., Respondent.
Court of Appeals of the State of New York.
Argued November 22, 1966.
Decided December 30, 1966.
Alfred W. Gans and Charles F. Krause for appellants.
John M. Downing for respondent.
Concur: Judges FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN. Chief Judge DESMOND and Judge KEATING dissent and vote to reverse and to grant a new trial upon the ground that there were questions of fact properly submitted to the jury as to infant plaintiff's status as an invitee and his freedom from contributory negligence and as to defendant Suprina's negligence.
Order affirmed, without costs; no opinion.